Exhibit 10.29

MEADWESTVACO CORPORATION

Amendments to the

MeadWestvaco Corporation Executive Retirement Plan

The MeadWestvaco Corporation Executive Retirement Plan (the “MERP”) is hereby
amended, as set forth below.

1. Effective for individuals who are Active Participants in the Executive
Retirement Plan on or after September 1, 2006:

a. Section 1.04(b) of the MERP is amended to state “Appendix B lists individuals
who became participants in the Plan on January 29, 2004.”

b. Section 2.01(gg) of the MERP (definition of “Years of Appendix B Service”) is
deleted, the remainder of the Section 2.01 is renumbered, and cross-references
within the Plan are updated accordingly.

c. Section 2.01(ii) of the MERP (definition of “Years of Plan Benefit Service”)
is amended to state as follows:

 

  (ii) “Years of Plan Benefit Service” shall mean a Participant’s Years of
Benefit Service, except that a Participant’s Years of Plan Benefit Service shall
not exceed the number determined by subtracting 30 from his age (in years and
completed months) on the date he commenced employment with the Employer or an
Affiliate, and provided that a Participant who becomes an Inactive Participant
and does not subsequently become an Active Participant shall not accrue Years of
Benefit Service for the period after he ceased to be an Active Participant.

d. Section 2.01(jj) of the MERP (definition of “Years of Plan Service”) is
deleted and the remainder of Section 2.01 is renumbered accordingly.

e. Section 3.01(b) of the MERP is amended by replacing the second sentence
thereof with the following sentence: “The persons listed in Appendix B became
Active Participants on January 29, 2004.”



--------------------------------------------------------------------------------

f. Section 4.01(a)(2) of the MERP is amended to state:

 

  (2) equals the total amount determined to be payable to the Participant under
the Qualified Plans, expressed as an annual amount payable as a single-life
annuity beginning on the first day of the month coincident with or next
following his termination of employment with the Employer and Affiliates, but
not including any restructuring or other supplemental benefits payable to the
Participant under such Qualified Plans, and determined using the interest rate
and mortality assumptions applicable under the Qualified Plan for purposes of
converting the Participant’s cash balance benefit, if any, under that Qualified
Plan to a single-life annuity.

g. Section 4.04(a) of the MERP is amended by adding the following paragraph at
the end thereof:

Notwithstanding any provision in the Plan to the contrary, an Authorized Party
shall have discretion to allow acceleration of payment to the extent that it
determines, after consultation with counsel, that neither the Company nor the
Participant, surviving spouse, joint annuitant, alternate payee or beneficiary,
as the case may be, will be subjected to adverse tax consequences under 409A of
the Code or other applicable law as a result of such acceleration. By way of
example, payment may be accelerated to the extent necessary to pay Federal
Insurance Contributions Act (FICA) taxes under Sections 3101, 3121(a), and
3121(v)(2) of the Code on benefits payable under the Plan.

h. Section 4.05 of the MERP is clarified by deleting the parenthetical “(based
only on his service as an Active Participant).”

i. Section 4.06(a) of the MERP is amended by replacing the term “Years of Plan
Service” with the term “Years of Benefit Service.”

j. Section 4.06(b) of the MERP is clarified by deleting each occurrence of the
phrase “based on service as an Active Participant.”

 

-2-



--------------------------------------------------------------------------------

k. Section 5.01 of the MERP is amended by replacing each occurrence of the term
“Years of Plan Service” with the term “Years of Benefit Service.”

l. Appendix B of the MERP is recaptioned “Participants Who Became Active
Participants on January 29, 2004” and amended to provide as indicated in the
attached Exhibit A.

2. Effective July 17, 2006, Section 8.09(a) of the MERP is amended by replacing
the term “State of Connecticut” with “Commonwealth of Virginia.”

*        *        *        *        *

IN WITNESS WHEREOF, the undersigned has executed the above amendment.

 

/s/ John A. Luke, Jr.

John A. Luke, Jr.

Chairman and Chief Executive Officer

 

APPROVALS LAW DEPARTMENT By  

/s/ John J. Carrara

  John J. Carrara   Associate General Counsel and Assistant Secretary FILED:
December         , 2006 By  

/s/ Wendell L. Willkie, II

  Wendell L. Willkie, II   Senior Vice President, General Counsel and Secretary

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

MeadWestvaco Corporation Executive Retirement Plan

Appendix B

Participants Who Became Active Participants on January 29, 2004

Participant

John A. Luke

James A. Buzzard

Wendell L. Willkie, II

Linda V. Schreiner

Rita V. Foley

James M. McGrane

Benjamin F. Ward

Richard N. Burton

David A. Reinhart

Daniel J. McIntyre*

--------------------------------------------------------------------------------

* Mr. McIntyre has since terminated employment with the Employer and Affiliates.
Pursuant to Section 5.02(a) of the Plan in effect at the time of termination of
employment, Mr. McIntyre does not have a right to any benefit or payment under
the Plan.

 

-4-